DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kory Kotrba conducted on 11 March 2022.  This Examiner’s amendment incorporates the subject matter of dependent claim 12 into independent claims 1 and 10.  These changes are incorporated herein.

Claim 1, please amend the claim as follows:
A pen holding device, comprising:
a connector coupled to a receiver, wherein the connector includes a U-shaped flexible end that extends from a distal end of the connector and is disposable against a surface of a standardized interface of an electronic device to compress the U-shaped flexible end and thereby exert spring tension against the surface of the standardized interface to removably couple the pen holding device to a standardized interface of a plurality of standardized interfaces of the electronic device, wherein the plurality of 
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder, and wherein the pen holding device includes a plurality of connectors, each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device.

Claim 10, please amend the claim as follows:
A system, comprising:
an electronic device including a standardized interface; and
a pen holding device including a connector with a U-shaped flexible end that extends from a distal end of the connector and is disposable against a surface of a standardized interface of an electronic device to compress the U-shaped flexible end and thereby exert spring tension against the surface of the standardized interface to removably couple the pen holding device to a surface of a standardized interface of the electronic device and wherein the pen holding device includes a magnet and a pen clip holder to removably couple to a pen via the magnet and the pen clip holder, wherein the standardized interface is included in a plurality of standardized interfaces, and wherein the pen holding device includes a plurality of connectors, each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device, 


11. (Canceled).

Claim 13, please amend the claim as follows:
The system of claim 10[[11]], wherein at least some of the plurality of standardized interfaces includes different form factors.

14. (Canceled).

Claim 15, please amend the claim as follows:
The system of claim 10[[11]], wherein the pen holding device includes two connectors, a first connector is to be coupled to the cable lock standardized interface, and a second connector is to be coupled to the HDMI standardized interface.


Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims (1-6, 10, 13 and 15) as presented in the examiner's amendment are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A pen holding device, comprising:
a connector coupled to a receiver, wherein the connector includes a U-shaped flexible end that extends from a distal end of the connector and is disposable against a surface of a standardized interface of an electronic device to compress the U-shaped flexible end and thereby exert spring tension against the surface of the standardized interface to removably couple the pen holding device to a standardized interface of a plurality of standardized interfaces of the electronic device, wherein the plurality of standardized interfaces includes a high definition multimedia interface (HDMI) standardized interface, a micro secure digital (SD) card standardized interface, a kensington lock standardized interface, a cable lock standardized interface, or a universal serial bus (USB) standardized interface; and
the receiver including a magnet and a pen clip holder, the receiver to couple a pen via the magnet and the pen clip holder, and wherein the pen holding device includes a plurality of connectors, each of the plurality of connectors is to be coupled to a respective standardized interface of the electronic device.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/